PER CURIAM.
Eddie Daniels appeals an order summarily denying his rule 3.850 motion for postconviction relief. We affirm the summary denial of three of his four grounds without further discussion. We reverse, however, as to the third ground, wherein he claimed defense counsel was ineffective for failing to inform him he could assert the insanity defense at trial and alleged, had he known he could assert such defense, he would not have entered his no *555contest plea. See Spencer v. State, 889 So.2d 868 (Fla. 2d DCA 2004) (reversing summary denial of postconviction motion claiming ineffective assistance of counsel for misinforming defendant that there was no available defense when, in fact, insanity defense was available, and for failing to have him tested to determine his competency at the time of the crimes). We remand for either an evidentiary hearing or the attachment of portions of the record conclusively refuting this ground for relief.

Affirmed in part; Reversed in part; and Remanded.

STEVENSON, C.J., GROSS and MAY, JJ., concur.